Citation Nr: 1007400	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on December 2, 2009, in Phoenix, Arizona, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To develop and adjudicate the claim for 
service connection for an acquired psychiatric disorder under 
a recent Court holding and to afford the Veteran a VA 
examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 
2002, Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Board observes that the issue of entitlement to service 
connection for an acquired psychiatric disorder was initially 
adjudicated as entitlement to service connection for PTSD.  
In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) held, with regard to a claim initially 
characterized as being for a specific psychiatric diagnosis, 
that a claim for service connection for one psychiatric 
disorder should be addressed as encompassing any other 
psychiatric disorder which may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

In this case, the Veteran contends in his April 2003 claim 
that he suffers from PTSD due to his active duty service, 
which includes symptoms of nightmares, flashbacks, and 
auditory hallucinations.  His service treatment records do 
include a July 1966 sick call treatment report indicating 
that he was seen for complaints of difficulty adapting to his 
situation in Vietnam.  The report notes that there was no 
evidence of psychotic thinking or depression, but the Veteran 
was diagnosed with acute situational maladjustment.  In 
addition, other more recent treatment records in the file 
document the Veteran as having been diagnosed with a number 
of psychiatric disorders.  In this regard, VA treatment 
records dated from May 2005 to May 2006 show that he was 
diagnosed with recurrent and severe major depressive disorder 
with psychotic features and chronic, severe PTSD.  Therefore, 
the Board must remand the issue of entitlement to service 
connection for an acquired psychiatric disorder for 
development and adjudication under the holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

Moreover, in accordance with its duty to assist, VA must 
provide the claimant a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The VA 
treatment records submitted do not provide a medical opinion 
discussing the etiology of the Veteran's diagnosed 
psychiatric disorders.  In this regard, the Board notes that 
the Veteran has not had a VA examination in connection with 
his claim for an acquired psychiatric disorder.  Such an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, given the evidence of various current psychiatric 
diagnoses and given the symptoms the Veteran complained of 
during active service, the Board finds that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any acquired 
psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's 
claim for service connection for an 
acquired psychiatric disorder, including 
all necessary notification and 
assistance.  After completing all 
appropriate development, the RO should 
adjudicate the claim in accordance with 
Clemons v. Shinseki, 23 Vet. App 1 
(2009).   

2.  The Veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of any current acquired 
psychiatric disorder.  All necessary 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  A 
complete rationale should be provided 
for any opinion expressed.  The 
examiner must review all pertinent 
records.  In particular, the examiner 
should note a July 1966 sick call 
treatment report showing complaints of 
difficulty adjusting to service in 
Vietnam. 

The examiner should identify all 
current psychiatric diagnoses.  For 
each disorder identified, he or she 
state the likelihood (likely, unlikely, 
at least as likely as not) that the 
disorder had its onset in service or 
that it is otherwise causally or 
etiologically related to his active 
service, including his documented 
symptomatology in 1966.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the actions taken in the preceding 
paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


